


Exhibit 10.2


TAX RECEIVABLE TERMINATION AGREEMENT
This Tax Receivable Termination Agreement (the “Agreement”) is entered into as
of October 23, 2013 by and between (i) JPDN Enterprises, LLC (“JPDN”) and (ii)
Vantiv, Inc.


WHEREAS, JPDN and Vantiv entered into that certain Tax Receivable Agreement,
dated as of March 21, 2012 (the “JPDN TRA”);


WHEREAS, Vantiv, JPDN, Fifth Third Bank, FTPS Partners, LLC, Advent
International Corporation and certain investment fund affiliates of Advent
International Corporation entered into that certain Tax Receivable Agreement,
dated as of March 21, 2012 (the “NPC TRA” and, together with the JPDN TRA, the
“TRAs”);


WHEREAS Vantiv desires to terminate the contingent obligations owed to JPDN
under the TRAs, and JPDN will accept payment for such contingent rights under
the TRAs and will release Vantiv from all obligations thereunder, as specified
in this Agreement.


NOW, THEREFORE, in consideration of the premises, representations, warranties
and covenants herein contained, the Parties agree as follows:


Certain capitalized terms used in this Agreement shall have the meanings
ascribed to them in Article V. All other defined terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the JPDN
TRA.


ARTICLE I


THE TERMINATION PAYMENT


1.1Termination Payment. Upon and subject to the terms and conditions of this
Agreement, Vantiv shall make the payment set forth in Section 1.2 below to JPDN,
as payment in full of its remaining contingent obligations to JPDN under the
JPDN TRA and the NPC TRA (the “Termination Payment”). From and after the
Closing, Vantiv shall have no further obligations under the TRAs to JPDN or any
other person claiming through JPDN on account of JPDN’s interest in the TRAs,
and JPDN hereby releases, remises and forever discharges Vantiv, its Affiliates,
shareholders, directors, officers and employees from any such obligations,
effective as of the Closing.


1.2The Closing.


(a)The Closing shall take place by electronic exchange of documents commencing
at 9:00 a.m. local time on the date hereof. All transactions at the Closing
shall be deemed to take place simultaneously, and no transaction shall be deemed
to have been completed and no documents or certificates shall be deemed to have
been delivered until all other transactions are completed and all other
documents and certificates are delivered.


(b)At the Closing, Vantiv shall make a payment of the Aggregate Payment Amount
by wire transfer of immediately available funds to an account or accounts
designated by JPDN.


1.3Effect on JPDN TRA. JPDN and Vantiv hereby acknowledge and agree that the
JPDN TRA shall be terminated in its entirety as of the Closing, and no party
shall have any further obligations thereunder or with respect thereto other than
those obligations set forth in this Agreement.


1.4Effect on NPC TRA. Without limiting anything set forth in Article 1.1, the
sole effect of this Agreement and the Termination Payment on the NPC TRA shall
be the termination of all obligations of Vantiv to JPDN under the NPC TRA and
the termination of all rights and obligations of JPDN under the NPC TRA. Nothing
in this Agreement shall be deemed to affect, modify or otherwise change the
rights of the other parties to the NPC TRA.




--------------------------------------------------------------------------------






ARTICLE II


REPRESENTATIONS AND WARRANTIES OF JPDN


JPDN represents and warrants to Vantiv that the statements contained in this
Article II are true and correct as of the date of this Agreement.


2.1Authorization of Transaction. JPDN has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by JPDN of this Agreement and the
performance by JPDN of this Agreement and the consummation by JPDN of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of JPDN. This Agreement has been duly and
validly executed and delivered by JPDN and such agreements, constitute valid and
binding obligations of JPDN, enforceable against JPDN in accordance with their
terms, except as such enforcement may be limited by general equitable principles
or by applicable bankruptcy, insolvency, fraudulent transfer, moratorium, or
similar laws, legal requirements and judicial decisions from time to time in
effect which affect creditors’ rights generally.


2.2Noncontravention. Neither the execution and delivery by JPDN of this
Agreement, nor the consummation by JPDN of the transactions contemplated hereby,
will (a) conflict with or violate any provision of the organizational documents
of JPDN, (b) require on the part of JPDN any notice to or filing with, or any
permit, authorization, consent or approval of, any Governmental Entity or
(c) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to JPDN or any of its properties or assets.


2.3Ownership of Rights. JPDN has the sole and exclusive rights to receive the
payments under the TRAs, and such rights are free and clear of all Security
Interests.


2.4Litigation. There is no Legal Proceeding which is pending or has been
threatened in writing, or judgment, order or decree outstanding, against or
otherwise naming JPDN which in any manner challenges or seeks, or would if
commenced challenge or seek, to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.


2.5No Additional Representations. JPDN acknowledges that neither Vantiv nor any
person has made any representation or warranty, express or implied, as to the
accuracy or completeness of any information regarding Vantiv furnished or made
available to JPDN and its representatives except as expressly set forth in this
Agreement.


2.6Brokers’ Fees. JPDN has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF VANTIV


Vantiv represents and warrants to JPDN that the statements contained in this
Article III are true and correct as of the date of this Agreement.


3.1Authorization of the Transaction. Vantiv has all requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by Vantiv of this Agreement,
the performance by Vantiv of this Agreement and the consummation by Vantiv of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of Vantiv. This
Agreement have been duly and validly executed and delivered by Vantiv and this
Agreement constitute valid and binding obligations of Vantiv, enforceable
against Vantiv in accordance with their terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
fraudulent transfer,




--------------------------------------------------------------------------------




moratorium, or similar laws, legal requirements and judicial decisions from time
to time in effect which affect creditors’ rights generally.


3.2Noncontravention. Neither the execution and delivery by Vantiv of this
Agreement, nor the consummation by Vantiv of the transactions contemplated
hereby, will (a) conflict with or violate any provision of the Certificate of
Incorporation or by-laws of Vantiv, (b) require on the part of Vantiv any filing
with, or permit, authorization, consent or approval of, any Governmental Entity
or (c) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Vantiv or any of its properties or assets.


3.3No Additional Representations. Vantiv acknowledges that neither JPDN nor any
person has made any representation or warranty, express or implied, as to the
accuracy or completeness of any information regarding JPDN furnished or made
available to Vantiv and its representatives except as expressly set forth in
this Agreement.


3.4Brokers’ Fees. Vantiv has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.


ARTICLE IV


POST-CLOSING COVENANTS


4.1Press Releases and Announcements. JPDN shall not issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of Vantiv.


ARTICLE V
DEFINITIONS


For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.
“Affiliate” shall mean with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with, such Person; it being understood that “control” or
any correlative version thereof in this definition shall have the meaning
ascribed thereto in Rule 12b-2 under the Securities Exchange Act of 1934.
“Aggregate Payment Amount” shall mean $463,400.00.
“Closing” shall mean the closing of the transactions contemplated by this
Agreement.
“Governmental Entity” shall mean any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.
“Legal Proceeding” shall mean any action, suit, proceeding, claim, arbitration
or investigation before any Governmental Entity or before any arbitrator.
“Parties” shall mean Vantiv and JPDN.
“Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge or other lien (whether arising by contract or by operation
of law).




--------------------------------------------------------------------------------




ARTICLE VI


MISCELLANEOUS


6.1No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.


6.2Entire Agreement. This Agreement (including the documents referred to herein)
constitutes the entire agreement between the Parties and supersedes any prior
understandings, agreements, or representations by or between the Parties,
written or oral, with respect to the subject matter hereof.


6.3Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of each other Party.


6.4Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.


6.5Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


6.6Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:


If to Vantiv, to:
Vantiv, Inc.
8500 Governor’s Hill Drive
Symmes Township, Ohio 45249
Attention:    General Counsel


with a copy to:
Weil Gotshal & Manges, LLP
100 Federal Street, Floor 34
Boston, Massachusetts 02110
Telephone:    (617) 772-8300
Facsimile:    (617) 772-8333
Email:     marilyn.french@weil.com
Attention:     Marilyn French
If to JPDN, to:
JPDN Enterprises, LLC
4626 151 Street
Urbandale, Iowa 50323
Attention: Charles Drucker


Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless




--------------------------------------------------------------------------------




and until it actually is received by the party for whom it is intended. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving each other Party
notice in the manner herein set forth.


6.7Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without giving effect to
applicable principles of conflict of laws.


6.8Amendments and Waivers. The Parties may mutually amend any provision of this
Agreement. No amendment of any provision of this Agreement shall be valid unless
the same shall be in writing and signed by each of the Parties. No waiver by any
Party of any right or remedy hereunder shall be valid unless the same shall be
in writing and signed by the Party giving such waiver. No waiver by any Party
with respect to any default, misrepresentation, or breach of warranty or
covenant hereunder shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.


6.9Expenses. Each Party shall bear its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.


6.10Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to this Agreement (collectively, a “Proceeding”), each party to this
Agreement irrevocably (a) consents and submits to the exclusive jurisdiction of
the courts of the States of New York and Delaware and any court of the U.S.
located in the Borough of Manhattan in New York City or the State of Delaware;
(b) waives any objection which such party may have at any time to the laying of
venue of any Proceeding brought in any such court, waives any claim that such
Proceeding has been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceeding, that such court does not have
jurisdiction over such party; (c) consents to the service of process at the
address set forth for notices in Section 6.6 herein; provided, however, that
such manner of service of process shall not preclude the service of process in
any other manner permitted under applicable law; and (d) waives, to the fullest
extent permitted by applicable law, any and all rights to trial by jury in
connection with any Proceeding.


6.11Specific Performance. Each Party acknowledges and agrees that the other
Parties would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each Party agrees that each other Party shall be
entitled to an injunction or other equitable relief to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the Parties and the matter,
in addition to any other remedy to which it may be entitled, at law or in
equity.


6.12Construction.


(a)The language used in this Agreement shall be deemed to be the language chosen
by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against either Party.
(b)Any reference to any federal, state, local, or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.
(c)Any reference herein to “including” shall be interpreted as “including
without limitation”.
(d)Any reference to any Article, Section or paragraph shall be deemed to refer
to an Article, Section or paragraph of this Agreement, unless the context
clearly indicates otherwise.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.




VANTIV, INC.
 
 
 
By
/s/ Nelson F. Greene
 
Name:
Nelson F. Greene
 
Title:
Chief Legal Officer and Secretary







--------------------------------------------------------------------------------










JPDN ENTERPRISES, LLC
 
 
 
By:
/s/ Charles D. Drucker
 
Name:
Charles D. Drucker
 
Title:
Manager







